DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.  Amendments to the current set of claims, specifically “wherein the supporting laver is entirely hydrophilized, wherein the supporting laver has a pure water permeation rate at a transmembrane pressure difference of 98 kPa and 25°C in a wet state in a range of from 0.9 to 2 times the pure water permeation rate of the supporting layer at a transmembrane pressure difference of 98 kPa and 25°C in a dry state” to independent Claim 1 and addition of new dependent Claims 10-21, have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.
On pages 5-6 of the Remarks section, as indicated by the page numbers at the bottom of each page, Applicant argues that the previous prior art references used do not disclose the above added limitations to independent Claim 1 regarding the claimed “supporting layer”.  The Examiner takes the position that the previous prior art references do disclose these limitations.  The Examiner notes that Yabuno et al., (“Yabuno”, EP3103546 A1), discloses “wherein the supporting laver has a pure water permeation rate at a transmembrane pressure difference of 98 kPa and 25°C in a wet state in a range of from 0.9 to 2 times the pure water permeation rate of the supporting layer at a transmembrane pressure difference of 98 kPa and 25°C in a dry state”, (See paragraph 
Applicant also states that ‘a person of ordinary skill in the art would not have had any predictable expectation of success in modifying the systems of the art to use a supporting layer as claimed and further providing the semipermeable membrane layer on the dense surface of the supporting layer, in order to suitably form the semipermeable membrane layer on the supporting layer’.  The Examiner notes that primary reference Kim already discloses a PVDF hollow fiber supporting layer in which its surface is hydrophilized with polyvinyl alcohol to make the application of a semipermeable membrane layer on the hollow fiber supporting layer more effective, (See paragraph [0015], Kim).  The Examiner notes that Yabuno is used to disclose “a gradient structure in which pores of the supporting layer gradually increase in size from one of an inner .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 & 8-13 & 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., KR20150068216, (“Kim”, “Machine Translation of KR20150068216”, published 2015, 27 total pages), in view of Yabuno et al., (“Yabuno”, EP3103546 A1), as evidenced by “Particle Cut-off”, (“Ultrafiltration & Microfiltration – How Membranes Work”, MicrodynNadir, <https://www.microdyn-nadir.com/wp-content/uploads/2019/08/TB-024-Ultrafiltration-Microfiltration-How-Membranes-Work-RevC.pdf>, obtained from Web, March 2, 2022, 3 total pages), and as evidenced by “Contact Angle with Water”, (Accu Dyne, “Critical Surface Tension and Contact Angle with Water for Various Polymers”, <https://www.accudynetest.com/polytable_03.html?sortby=contact_angle>, obtained from Web, March 1, 2021, 5 total pages).
Claims 1, 2, 4, 8, 10-13 & 16-21 
Regarding Claims 1, 2, 4, 8, 10-13 & 16-21, Kim discloses a composite hollow fiber membrane, comprising: a semipermeable membrane layer, (See paragraphs [0017] & [0024]); and a supporting layer that has a hollow fiber shape and is porous, (See paragraphs [0021] & [0016]), wherein the semipermeable membrane layer comprises a crosslinked polyamide polymer composed of a polyfunctional amine compound and a polyfunctional acid halide compound, (See paragraphs [0024], [0025] & [0027]), wherein the supporting layer comprises polyvinylidene fluoride, (See paragraph [0021]), a cut-off particle size of 0.001 to 0.3 μm, (See paragraph [0037], Kim; Kim states that its hollow fiber membrane performs reverse osmosis with a MWCO of 100 to 5,000; and evidentiary reference Particle-Cutoff demonstrates in Figure 2 on page 2 that a MWCO corresponds to roughly 3 Angstroms in terms of particle size and a MWCO of 5,000 corresponds to roughly 30 Angstroms.  Converting this range from angstroms to microns results in a range of 0.0003 microns to 0.003 microns, which anticipates the claimed range from 0.001 to 0.003 microns), and wherein the supporting layer further comprises a crosslinked hydrophilic resin on at least a dense surface having smaller pores of the inner surface and the outer surface, wherein the supporting laver is entirely hydrophilized, (See paragraph [0022]; Examiner interprets the outer surface to be entirely hydrophilized), and wherein the semipermeable membrane layer is in contact with the dense surface of the supporting layer, (See paragraphs [0022] & [0024]).
Kim does not explicitly disclose a gradient structure in which pores of the supporting layer gradually increase in size from one of an inner surface and an outer surface to the other has a gradient structure in which pores of the supporting layer gradually increase in size from one of an inner surface and an outer surface to the other  
Yabuno discloses a gradient structure in which pores of the supporting layer gradually increase in size from one of an inner surface and an outer surface to the other has a gradient structure in which pores of the supporting layer gradually increase in size from one of an inner surface and an outer surface to the other, (See paragraph [0027], Yabuno), wherein the supporting laver has a pure water permeation rate at a transmembrane pressure difference of 98 kPa and 25°C in a wet state in a range of from 0.9 to 2 times the pure water permeation rate of the supporting layer at a transmembrane pressure difference of 98 kPa and 25°C in a dry state, (See paragraph [0070], [0068] and [0072], Yabuno; 98 kPa as claimed converts to 0.098 MPa which rounds to 0.1 MPa as disclosed in Yabuno.  Also, the dry state has a disclosed ratio of 80% or greater of the wet state for pure water permeate speed/rate, which converts to 0.8 dry to 1 wet, so the disclosed range here is 1 wet divided by 0.8 dry or the wet state being 1.25 times the dry state for pure water permeation rate, anticipating the claimed range at that value), in which the supporting layer is also entirely hydrophilized, (See paragraph [0072], Yabuno).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of Kim by incorporating a gradient structure in which pores of the supporting layer gradually increase in size from one of an inner surface and an outer surface to the other has a gradient structure in which pores of the supporting layer gradually increase in size from one of an inner surface and an outer surface to the other and wherein the supporting laver has a pure water permeation rate at a transmembrane pressure difference of 98 kPa and 25°C in a wet state in a range of from 0.9 to 2 times the pure water permeation rate of the supporting layer at a transmembrane pressure difference of 98 kPa and 25°C in a dry state as in Yabuno in order to provide a membrane in which “permeate performance for liquid containing water can be made excellent while a reduction of fractionation characteristic is suppressed”, (See paragraph [0053], Yabuno) .
Additional Disclosures Included:
Claim 2: The membrane of claim 1, wherein a contact angle of water on the dense surface is 90o or less, (See paragraph [0017], Kim; Having a layer made of a component that is hydrophilic will inherently have a water contact angle of 90o or less).
Claim 4: The membrane of claim 1, wherein the hydrophilic resin is at least one of polyvinyl alcohol and polyvinyl pyrrolidone, (See paragraphs [0021], [0031] & [0044], Kim; or paragraph [0088], Yabuno).
Claim 8: The membrane of claim 1, which is a forward osmosis membrane used in forward osmosis method, (See paragraph [0001], Kim; The Examiner notes that forward osmosis is an applied process in which modified Kim discloses all of the claimed structure and characteristics of Claim 1, such that the disclosed membrane is capable of acting as a forward osmosis membrane).
Claim 10: The membrane of claim 1, wherein the hydrophilic resin comprises polyvinyl alcohol, (See paragraphs [0021], [0031] & [0044], Kim; or paragraph [0088], Yabuno).
Claim 11: The membrane of claim 1, wherein the hydrophilic resin comprises polyvinyl pyrrolidone, (See paragraphs [0021], [0031] & [0044], Kim; or paragraph [0088], Yabuno).
Claim 12: The membrane of claim 1, wherein the hydrophilic resin comprises polyvinyl alcohol and polyvinyl pyrrolidone, (See paragraphs [0021], [0031] & [0044], Kim; or paragraph [0088], Yabuno).
Claim 13: The membrane of claim 1, wherein a contact angle of water on the dense surface is in a range of from 10 to 65o, (See paragraph [0017], Kim; Polyvinyl alcohol has an inherent contact agent with water of 51o as evidenced by Contact Angle with Water, which anticipates the claimed range at that value).
Claim 16: The membrane of claim 1, having an average pore size formed on a surface opposite to the dense surface in a range of from 1 to 50 μm, (See paragraph [0030], Yabuno; Yabuno anticipates the claimed range from 1 to 20 μm for inner peripheral side).
Claim 17: The membrane of claim 1, having an average pore size formed on a surface opposite to the dense surface in a range of from 1 to 30 μm, (See paragraph [0030], Yabuno; Yabuno anticipates the claimed range from 1 to 20 μm for inner peripheral side).
Claim 18: The membrane of claim 1, having an average pore size formed on a surface opposite to the dense surface in a range of from 1 to 20 μm, (See paragraph [0030], Yabuno; Yabuno anticipates the claimed range from 1 to 20 μm for inner peripheral side).
Claim 19: The membrane of claim 1, wherein a membrane thickness of the supporting layer is in a range of from 0.02 to 0.3 mm, (See paragraph [0146], Yabuno; The disclosed thickness of the overall hollow fiber membrane is 0.5 mm (Outer diameter minus inner diameter) and the disclosed thickness of the membrane is 0.25 mm, resulting in a supporting layer thickness of 0.25 mm, anticipating the claimed range at that value; Alternatively, in the event that the outer diameter and inner diameter of the hollow fiber and supporting layer is considered separate from the disclosed membrane thickness, See paragraphs [0076] & [0077] of Yabuno in which a disclosed range of 0.5 to 7 mm of the OD and 0.4 to 3 mm of the ID results in selecting a value of 0.5 mm of the OD and 0.4 mm of the ID, anticipating the claimed range at 0.1 mm).
Claim 20: The membrane of claim 1. wherein a membrane thickness of the supporting layer is in a range of from 0.05 to 0.3 mm, (See paragraph [0146], Yabuno; The disclosed thickness of the overall hollow fiber membrane is 0.5 mm (Outer diameter minus inner diameter) and the disclosed thickness of the membrane is 0.25 mm, resulting in a supporting layer thickness of 0.25 mm, anticipating the claimed range at that value; Alternatively, in the event that the outer diameter and inner diameter of the hollow fiber and supporting layer is considered separate from the disclosed membrane thickness, See paragraphs [0076] & [0077] of Yabuno in which a disclosed range of 0.5 to 7 mm of the OD and 0.4 to 3 mm of the ID results in selecting a value of 0.5 mm of the OD and 0.4 mm of the ID, anticipating the claimed range at 0.1 mm).
Claim 21: The membrane of claim 1, wherein a membrane thickness of the supporting layer is in a range of from 0.05 to 0.25 mm, (See paragraph [0146], Yabuno; The disclosed thickness of the overall hollow fiber membrane is 0.5 mm (Outer diameter minus inner diameter) and the disclosed thickness of the membrane is 0.25 mm, resulting in a supporting layer thickness of 0.25 mm, anticipating the claimed range at that value; Alternatively, in the event that the outer diameter and inner diameter of the hollow fiber and supporting layer is considered separate from the disclosed membrane thickness, See paragraphs [0076] & [0077] of Yabuno in which a disclosed range of 0.5 to 7 mm of the OD and 0.4 to 3 mm of the ID results in selecting a value of 0.5 mm of the OD and 0.4 mm of the ID, anticipating the claimed range at 0.1 mm).
Claim 9 is directed to a method for producing a composite hollow fiber membrane, a method of making a product type invention group.
Regarding Claim 9, modified Kim discloses a method for producing the composite hollow fiber membrane of claim 1, (See rejection of Claim 1 above), the method comprising: contacting an aqueous solution of the polyfunctional amine compound with the dense surface side of the supporting layer, (See paragraph [0024] or [0045], Kim); further contacting an organic solvent solution of the polyfunctional acid halide compound with the dense surface side of the supporting layer that has been contacted with the aqueous solution of the polyfunctional amine compound, (See paragraph [0024] or [0045], Kim); and drying the supporting layer that has been contacted with the aqueous solution of the polyfunctional amine compound and the organic solvent solution of the polyfunctional acid halide compound, (See paragraph [0045], Kim).
Claims 3, 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., KR20150068216, (“Kim”, “Machine Translation of KR20150068216”, published 2015, 27 total pages), in view of Yabuno et al., (“Yabuno”, EP3103546 A1), in further view of Shiki, (US 2015/0197431).
Claims 3, 14 & 15 are directed to a composite hollow fiber membrane, a product or device type invention group.
Regarding Claim 3, modified Kim discloses the membrane of claim 1, but does not explicitly disclose wherein the supporting layer has a pressure resistance of 0.3 MPa or more and less than 5 MPa.
Shiki discloses a hollow fiber membrane, (See Abstract, Shiki), wherein the supporting layer has a pressure resistance of 0.3 MPa or more and less than 5 MPa, (See paragraph [0103], Shiki; Shiki anticipates the claimed range from 0.5 to 5 MPa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of modified Kim by incorporating wherein the supporting layer has a pressure resistance of 0.3 MPa or more and less than 5 MPa as in Shiki in order to “increase filtration speed”, (See paragraph [0103], Shiki), by providing a “material with a high burst strength and a high compression strength and a [certain] pressure resistance”, (See paragraph [0103], Shiki), because “a high filtration capacity is preferable”, (See paragraph [0103], Shiki).
Regarding Claim 14, modified Kim discloses the membrane of claim 1, but does not explicitly disclose wherein the supporting layer has a pressure resistance of 0.3 MPa or more and less than 4 MPa.
Shiki discloses a hollow fiber membrane, (See Abstract, Shiki), wherein the supporting layer has a pressure resistance of 0.3 MPa or more and less than 4 MPa, (See paragraph [0103], Shiki; Shiki anticipates the claimed range from 0.5 to 4 MPa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of modified Kim by incorporating wherein the supporting layer has a pressure resistance of 0.3 MPa or more and less than 4 MPa as in Shiki in order to “increase filtration speed”, (See paragraph [0103], Shiki), by providing a “material with a high burst strength and a high compression strength and a [certain] pressure resistance”, (See paragraph [0103], Shiki), because “a high filtration capacity is preferable”, (See paragraph [0103], Shiki).
Regarding Claim 15, modified Kim discloses the membrane of claim 1, but does not explicitly disclose wherein the supporting layer has a pressure resistance of 0.3 MPa or more and less than 3 MPa.
Shiki discloses a hollow fiber membrane, (See Abstract, Shiki), wherein the supporting layer has a pressure resistance of 0.3 MPa or more and less than 3 MPa, (See paragraph [0103], Shiki; Shiki anticipates the claimed range from 0.5 to 3 MPa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of modified Kim by incorporating wherein the supporting layer has a pressure resistance of 0.3 MPa or more and less than 3 MPa as in Shiki in order to “increase filtration speed”, (See paragraph [0103], Shiki), by providing a “material with a high burst strength and a high compression strength and a [certain] pressure resistance”, (See paragraph [0103], Shiki), because “a high filtration capacity is preferable”, (See paragraph [0103], Shiki).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779